Citation Nr: 1509535	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for a skin condition of the back, to include hyperpigmentation.  

2. Entitlement to a rating higher than 30 percent for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1987 to February 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A January 2010 rating decision denied the Veteran a compensable rating for hyperpigmentation of his back.  An April 2010 rating decision granted the Veteran a 30 percent rating for migraine headaches.  He submitted an August 2010 Notice of Disagreement with both decisions and ultimately submitted timely VA Form 9 Substantive Appeals in May 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In an August 2012 statement, the Veteran's representative stated that both the Veteran's headache and skin conditions had worsened since his previous VA examinations.  Review of the record indicates that he last had a VA skin examination in November 2009 and a headaches examination in March 2010.  As such, he should be provided with new examinations to adequately assess the current state of these disabilities.  



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding VA treatment records with the claims file. 

2. Then, schedule the Veteran a VA skin examination to assess the current severity of his hyperpigmentation of the back.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted and the examiner should provide diagnoses for all conditions observed.

The examiner must specifically address the Veteran's contentions that his back has a burning sensation whenever it is touched and that this limits him both occupationally and socially.  In doing so, the examiner should provide comment regarding whether there are flare-ups of any skin condition, and, if so, whether there is they cause the Veteran any functional impairment.  

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

3. Then, schedule the Veteran a VA neurological examination to assess the current severity of his migraine headaches.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted and the examiner should provide diagnoses for all conditions observed.

The examiner must specifically address the Veteran's contentions that he has migraine headaches daily and sometimes throughout the night and that his medication provides little relief.  

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

4. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner for corrective action.
 
5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




